DETAILED ACTION
Applicant’s 09/16/2021 response to the previous 06/23/2021 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-3, 5-7, 9-15 and 17-20 as amended and/or filed on 09/16/2021.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 01 April, 2019 (20190401).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 09/16/2021 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous 06/23/2021 Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace) and US 20170001732 A1 to Lim as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 9-14, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace) in view of US 20170001732 A1 to Lim in view of in view of US 20180315271 A1 to Gharabegian; Armen Sevada (Gharabegian) and further in view of MPEP 2144.04. VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (2144.04).

Regarding claim 1 Laplace teaches in for example the Figure(s) reproduced immediately below:


    PNG
    media_image1.png
    455
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    447
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    299
    544
    media_image3.png
    Greyscale

and associated descriptive texts a method of landing and taking off a vehicle, the method comprising: 
emitting, from the vehicle, at least one radar signal towards a landing site in paras:
“[0063] Preferably, the radar 3 is an X band radar, which is generally installed on the aircraft, notably on airliners, to supply weather information. 

[0065] The characteristic pattern M is chosen (or created) such that: [0066] its shape and/or the intensity of the radar echoes that it generates, are such that it cannot be confused with other echoes originating from the ground (terrain T), upon the radar detection using the embedded radar 3” (Emphasis added).  ; 

receiving, at the vehicle, at least one radar return signal reflected from a reflective symbol at the landing site in paras:
“[0067] the radar 3 is able to distinguish the characteristic pattern M from a given distance compatible with the envisaged application.

[0087] An image processing algorithm, of shape recognition (“pattern matching”) type, is then used by the image processing unit 4 to identify the 

determining a guidance vector in para:
“[0079] The device 1 relies on the capacity of the radar 3 to supply the vector position of an echo in the reference system of the radar 3. In the coordinate of the foot of the antenna of the radar, the position of the echo is characterized by its distance, its azimuth and its elevation angle. Furthermore, the geographic position of the characteristic pattern having generated the radar echo (reference point) is known, to deduce the position of the aircraft therefrom. The computation unit 7 comprises computation elements for carrying out, respectively, the following computations:” (Emphasis added), 

a distance in para [0079] above, and 
a velocity of the vehicle with respect to the landing site using the at least one radar return signal of the reflective symbol in para:
“[0167] the speed of the aircraft lies within the range of approach speeds (determined by the performance levels of the aircraft).”; and 

guiding the vehicle to the landing site using the guidance vector, the distance, and the velocity in paras:
“[0005] The aim of the present invention is to propose an aid to the guiding of an aircraft to the landing runway that does not require a ground infrastructure, or a passive infrastructure (that is to say without electronic means), while limiting the extra cost at the aircraft level. And 

[0060] Furthermore, in a particular embodiment, the device 1 also comprises a data updating unit 16 (UPDATING). This data updating unit 16 is, for example, incorporated in the central processing unit 6, and it is configured to determine an updated position of the aircraft by updating a so-called operational position of the aircraft, using the position of the aircraft determined by the computation unit 7. This updated position of the aircraft is example to guide the aircraft. The operational position of the aircraft corresponds to a position used normally by such a system of the aircraft to guide the aircraft. It is, for example, an inertial position, a position determined by a GNSS satellite navigation system or even an inertial position hybridized with a position determined by a GNSS satellite navigation system. The data transmission unit 11 is then configured to transmit at least the updated position of the aircraft to the set 20 of user system(s). The position determined by the computation unit 7 is not necessarily transmitted to the set 20 of user system(s).” (Emphasis added).  

While Laplace expressly teaches creating an approach in both the horizontal and vertical places of an aircraft in for example, Figures 2 and 3 and paras [0051-52] Laplace does not appear to expressly disclose that the aircraft vehicle is a vertical takeoff and landing (VTOL) vehicle,
that the method comprises determining a velocity of the VTOL vehicle with respect to the landing site using at least one radar return signal of a reflective symbol; and 
guiding the VTOL vehicle to vertically land on or vertically take off from the landing site using the guidance vector, the distance, and the velocity.

Lim teaches it is known for an aircraft 116 to be a VTOL vehicle in the figures below:

    PNG
    media_image4.png
    463
    766
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    443
    737
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    559
    675
    media_image6.png
    Greyscale

And associated descriptive texts including para:
[0044] As used herein, the term “aircraft” refers to machines capable of flight, including, but not limited to VTOL aircraft. VTOL aircraft may include both fixed-wing aircraft (e.g., Harriers) and/or rotorcraft (e.g., helicopters).
 
And a method comprising determining a velocity of the VTOL vehicle with respect to the landing site using at least one radar return signal of a reflective surface in para:
“[0052] Doppler Velocity Sensor. A Doppler velocity sensor measures ground-relative velocity in all three dimensions and is a radar-based sensor that may be used on VTOL aircraft requiring precise hover and navigation in GPS-denied environments. The Doppler velocity sensor consists of four continuous-wave Doppler radar beams may be used to compute ground-relative velocity in three dimensions based on the differential measurements across the four beams. In VTOL operation, the Doppler velocity sensor may be used to measure velocity during over-water flight as well as vertical and horizontal velocity relative to the deck during over-deck flight.”; and 

“[0058] The aircraft 116 may hold at a VRODW (e.g., perch point 104) during Perch Phase 124, which may be located distance B (e.g., 50 to 500 feet, more preferably 50-200 ft., even more preferably 100 ft.) aft of the touchdown point 110 and distance D (e.g., 20-100 ft., or more preferably 30 ft.) above the vessel 114's deck. In operation, the aircraft 116 may hold in the Perch Phase 124 for a predetermined period of time (e.g., 5 to 60 seconds, more preferably 5 to 30 seconds, even more preferably 10 seconds) until the aircraft 116 receives a “land” command from the vessel 114 through, for example, a C2 communication link. The aircraft 116 may advance from the perch point 104 to the high hover point 106, which may be above the touchdown point 110. At the high hover point 106, the aircraft 116 may wait a predetermined period of time (e.g., 5 to 60 seconds, more preferably 5 to 30 seconds, even more preferably 10 seconds) prior to descending to the low hover point 108, which may be about midway between the high hover point 106 and the touchdown point 110. Once at the low hover point 108, the aircraft 116 may again wait for a predetermined period of time (e.g., 5 to 60 seconds, more preferably 5 to 30 seconds, even more preferably 10 seconds) before descending to the touchdown point 110. The descent speed between the high hover point 106 and the low hover point 108 (“Intermediate Descent”), and the low hover point 108 and the touchdown point 110 (“Final Descent”) may be at a nominal closing rate (e.g., 2.5 ft./s). In essence, the landing operation 100 comprises two primary types of tasks: (1) locate the stations (102, 104, 106, 108) relative to the vessel within the required accuracy and (2) guide the vehicle to the stations within the specified trajectory constraints (e.g., touchdown contact velocity).” 

And 
“[0085] Touchdown Conditions. The touchdown position error is primarily driven by the touchdown point estimation error that begins to increase at about 5 to 8 ft. above the deck, when the deck is too close for the touchdown marker to be identifiable within the flash LIDAR 532 field of view. From that point onwards, the touchdown point estimate is propagated based on Doppler velocity measurements. Combining the effects of estimation error and control error, the touch-down position error is summarized in Table I.”

Lim also teaches what is considered an equivalent technique of using LIDAR for the express purpose of determining a velocity of the VTOL vehicle with respect to the landing site using at least one “return signal” of a “reflective symbol” in para;
identifying a landing area of the vessel using LIDAR; hovering the aircraft above the landing area; descending to the landing area; and landing the aircraft on the vessel. In some embodiments, the LIDAR is scanning or flash LIDAR. In some embodiments, the landing area is designated on the vessel by a symbol. In some embodiments, the symbol is a circle, a cross, an H-shape, or other conventional symbols used on vessels to designate a landing area. In some embodiments, the method further comprises identifying a touchdown marker within the landing area.”; 

By detecting a landing circle “marker” in paras:
“[0074] Landing Circle Detection and Touchdown Marker Identification. During the Traverse Phase 122, flash LIDAR 532 data may be processed to detect a landing circle 1200. An example image with the appropriate 45° field-of-view at about 40 ft. above the deck is shown in FIG. 12. The algorithm to detect a landing circle 1200 in an image may be accomplished using a Hough transform, a feature extraction technique used in image analysis, computer vision, and digital image processing. The reliability of detection may be significantly increased by the fact that the expected size of the landing circle within the image is often known, since the flash LIDAR 532 also has range information to the deck. This additional information can enable the system to detect a landing circle 1200 even when it is only partially in view. Once a landing circle 1200 is detected, another Hough transform search may be performed to detect a smaller circle 1202 (which are often approximately 4 ft. diameter) at the center of the landing circle 1200. The smaller circle 1202 may be used to identify the touchdown point 110. The smaller circle 1202 fits within the field-of-view down to about 5 ft. above the deck. If a smaller circle 1202 at the center of the landing circle 1200 is not standard on all vessels, the algorithm may be extended to automatically detect a cross or a square if that is the marking in place of a circle in the middle of the landing circle.

[0077] Relative velocity information may be based on Doppler velocity sensor 304 measurements when operating near the deck (e.g., 15 ft. above the deck). However, when operating high above the deck (e.g., more than 15 ft.), the Doppler velocity sensor 304 beam pattern can extend beyond the boundaries of the deck resulting in erroneous Doppler velocity sensor 304 readings. For this reason, relative velocity may be measured using optic flow processing of the flash LIDAR 532 data when operating high above the deck. Optic flow refers to the distribution of movement of landmarks across the focal plane. A landmark may be any feature on the image that can be correlated from one frame to the next. The relative velocity of the touchdown point can be computed from the optic flow data extracted from the flash LIDAR 532 images combined with the information on the range and relative orientation of the deck also provided by the flash LIDAR 532 sensor.”


The combination of the known elements is achieved by a known method of using “any combination of radar systems” as sensors in an aircraft to determine the velocity of an aircraft. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Laplace would have “any combination of” radar systems to aid in determining its range and bearing to the landing site and the system of Laplace would be able to assist in the landing and takeoff of VTOL vehicles. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lim to the prior art of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Laplace and Lim above does not appear to expressly disclose guiding the VTOL to vertically take off from the landing site.

Gharabegian teaches it was known for a software application to determine takeoff instructions and guide a vehicle using at least one takeoff instruction in para [0068]:
“[0068] In embodiments, a UAV 300 may comprise one or more wireless transceivers 325. In embodiments, a wireless transceiver 325 may communicate commands, instructions, signals and/or messages between wireless transceivers in an intelligent vending machine 100. In embodiments, a wireless transceiver 325 may communicate commands, instructions, signals and/or messages between wireless transceivers in a mobile computing device 263 such as a smartphone, a tablet, a controller, a laptop computer etc. In embodiments, computer readable instructions, stored on a memory of a mobile computing device 263 (and or modular umbrella system) may be executed on a processor (e.g., in a SMARTSHADE application) and one option in a software application may be UAV operation and/or control. In embodiments, for example, SMARTSHADE software application may comprise, among other things, a UAV or drone icon, which if selected, further presents various modes of UAV operation and control. In embodiments, a SMARTSHADE software application may provide instructions as to flight of a UAV, take off and/or landing of a UAV, movements in direction of a UAV, activation/deactivation of a UAV camera, and activation/deactivation of other sensors and/or components of a UAV. In embodiments, a SMARTSHADE application may communicate messages, instructions, commands and/or signals utilizing a wireless transceiver in a mobile computing device 263 and a wireless transceiver in a UAV.”

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of controlling an aircraft via software during takeoff. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the aircraft of the combination of Laplace would be able to take off after it landed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gharabegian to the prior art combination of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

While it is considered that the combination of Laplace, Lim and Gharabegian teach the invention as claimed and explained above, if applicant is of the opinion that the combination does not recite the specific limitations in the specific locations performing the specific actions then resort may be had to MPEP 2144.04 to show it would have been obvious to one of ordinary skill in the art to Reverse, Duplicate or Rearrange the parts of Laplace and Lim to arrive at the claimed invention as such is no more than the substitution of one equivalent technique of determining the guidance vector, distance and velocity to a landing location.  Reversing the parts of the references would be an obvious modification because the vehicle would be able to land based on the information from equivalent sensor systems.  Duplicating parts of the references would not produce and new or unexpected results, while rearranging the parts would be an obvious manner of design choice.


Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

As is the case here Lim teaches equivalent techniques of the LIDAR and RADAR performing some of the measurements during the landing procedure that would be obvious to substitute for one another since they are being relied upon to provide the same information during the landing procedure.  See Lim para [0077] above.
 
Regarding claim 2 Laplace teaches at least one radar signal is emitted but does not appear to expressly disclose “by at least one of a phased array radar, a synthetic aperture radar, and an inverse synthetic aperture radar”.  

Lim teaches in for example figures 1 and 3 above and associated descriptive texts including para:
“[0057] An example landing sequence 100 is illustrated in FIG. 1. The landing operation 100 starts at the initialization point 102 with the aircraft 116 in flight at an altitude C (e.g., 300 to 1000 feet, more preferably 400-700 ft., even more preferably 500 ft.) and a distance A (e.g., 1 to 1.5 nautical miles) within 45° of the stern of the vessel 114. Using one or more sensors, the aircraft 116 may determine, or receive, the vessel 114 range and vessel 114 bearing relative to the aircraft 116. The aircraft 116 may approach the vessel 114 at a predetermined closing speed (e.g., 40 knots with a glide angle of about 3°). Using a computer-implemented algorithm coupled with one or more onboard sensors, the aircraft 116 can determine the aircraft groundspeed and aircraft position in a local coordinate frame. Similarly, the aircraft 116 may determine vessel position and vessel velocity in the local coordinate frame from the vessel range, vessel bearing, aircraft groundspeed, and aircraft position determinations. Vessel range and bearing may be calculated using a radar sensor. Examples of such radar sensors include, for example, a pulse radar, pulse Doppler radar, high-range resolution radar, pulse-compression radar, synthetic aperture radar, inverse synthetic aperture radar, imaging phased-array radar, continuous-wave radar, frequency-modulated continuous-wave radar, or any combination thereof. The aircraft may identity a VRODW location at a fixed distance from the vessel along, for instance, a negative vessel velocity vector.”

 that it was known for aircraft to have at least one radar signal emitted by at least one of a phased array radar, a synthetic aperture radar, and an inverse synthetic aperture radar.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using any combination of radar systems as sensors in aircraft to determine range and bearing. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the radar system of Laplace would have “any combination of” radar systems to aid in determining its range and bearing to the landing site. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lim to the prior art of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
Regarding claim 3 Laplace teaches receiving, at the vehicle, at least one radar return signal reflected from a data symbol at the landing site in para [0079] above; 
comparing the at least one radar return signal of the data symbol to a symbol database 10 in para:
“[0055] a central processing unit 6 comprising a computation unit 7 (COMP) and linked via links 8 and 9, respectively, to the image processing unit 4 and to a database 10 (DATABASE), this computation unit 7 being configured to determine: [0056] so-called relative position information (illustrating the position of the aircraft in relation to the characteristic pattern), from at least the position of the characteristic symbol in the image and characteristics of the radar image acquisition”; 

andAMENDMENT AND RESPONSEPAGE 3Serial No.: 16/371,757Filing Date: 2019-04-01Attorney Docket No. H211019-US Title:SYSTEMS AND METHODS FOR LANDING AND TAKEOFF GUIDANCEbased upon an entry in the symbol database corresponding to the data symbol, determining from the symbol database at least one of dimensions of the reflective symbol in para:
“[0055] a central processing unit 6 comprising a computation unit 7 (COMP) and linked via links 8 and 9, respectively, to the image processing unit 4 and to a database 10 (DATABASE), this computation unit 7 being configured to determine: [0056] so-called relative position information (illustrating the position of the aircraft in relation to the characteristic pattern), from at least the position of the characteristic symbol in the image and characteristics of the radar image acquisition”, 

a landing site designation i.e. a “runway” in para:
“[0064] For the implementation of the present invention, at least one characteristic pattern M (FIGS. 2 and 3) that can be detected by the radar 3 has been identified or created on the airport or in proximity thereto, at a location (or position) that is accurately known. The coordinates of the position of the characteristic pattern M are known and saved in the database 10. These coordinates can be known in absolute terms (that is to say in a terrestrial reference system, typically the WGS84 reference system) or in relation to the aiming point inside the contact or touchdown zone of the runway 2. In the context of the present invention, the coordinates of the characteristic pattern M can have been input manually by the crew (via a standard input means (keyboard, touchscreen, etc.) forming part of the set 18), have been loaded using a standard input means 10 during the flight preparation, or even be stored permanently in the database 10.”, 

And landing instructions see para:
“[0075] Many applications are possible for the device 1 with different user systems. Thus, the updated position of the aircraft can, in particular, serve, as specified herein below: [0076] to carry out an approach in automatic mode, for example up to 30 meters approximately above the threshold of the runway 2. The aircraft can even go as far as landing automatically. In this case, the last radar scan takes place a few instants before the actual landing (that is to say before the contact with the ground). The position of the aircraft is then extrapolated from the last scan by using the updated navigation. A specific monitoring during the approach makes it possible to guarantee the integrity of the navigation system once updated;”, and 

wherein guiding the VTOL vehicle further comprise guiding the vehicle using at least one of dimensions of the reflective symbol, a landing site designation, and landing instructions, and wherein the landing instructions are configured to be used to guide the VTOL vehicle to vertically land at the landing site in para [0060] above.

Laplace does not appear to expressly disclose determining at least one takeoff instructions; and 
wherein guiding the vehicle further comprise guiding the vehicle using at least one takeoff instructions, wherein the takeoff instructions are configured to be used to guide the VTOL vehicle to vertically take off from the landing site.  

Gharabegian teaches it was known to for a software application to determine takeoff instructions and guide a vehicle using at least one takeoff instruction in para [0068]:
a SMARTSHADE software application may provide instructions as to flight of a UAV, take off and/or landing of a UAV, movements in direction of a UAV, activation/deactivation of a UAV camera, and activation/deactivation of other sensors and/or components of a UAV. In embodiments, a SMARTSHADE application may communicate messages, instructions, commands and/or signals utilizing a wireless transceiver in a mobile computing device 263 and a wireless transceiver in a UAV.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling aircraft via software to land and take-off. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the aircraft of Laplace would be able to take off after it landed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gharabegian to the prior art combination of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation the method of claim 1, wherein the at least one radar signal comprises at least two radar signals configured to be directed in different directions, i.e. front “TL” , downward “TV” and “TA” see Figs. 2 and 3 and para:
“[0084] The radar 3 of the device 1 is used to scan the terrain T (being flown over) in front of the aircraft (in front and downward) in the direction of flight E of the aircraft AC (FIGS. 2 and 3). The sector to be scanned is determined so as to include the zone Z1, Z2, Z3 containing the characteristic pattern M, as represented in FIG. 2 showing scans carried out for three successive positions P1, P2 and P3 of the aircraft AC during the approach, by taking account of its position, of the inaccuracy of the navigation means of the aircraft (position, attitude and heading) and of the aiming inaccuracy of the radar beam. The radar 3 supplies, for each pair formed by the beam aiming azimuth and elevation angle, the power and the distance of the echo received.”.  

Regarding claim 9 see the combination of Laplace above with regard to the rejection of corresponding parts of claim 1 above incorporated herein wherein Laplace teaches a system, comprising: 
at least one radar system 3 (taught by Laplace above) configured to be affixed to a vertical takeoff and landing (VTOL) vehicle (taught by Lim above), configured to emit a radar signals and receive at least one radar return signal see para [0052]+ above; 
 from a reflective symbol at a landing site M see Fig. 2 above; 

wherein the processing circuitry is configured to determine at least one of a guidance vector, a distance, and a closingPRELIMINARY AMENDMENTPage 4Serial No.: Filing Date:Attorney Docket No. H211019-5409Title:SYSTEMS AND METHODS FOR LANDING AND TAKEOFF GUIDANCEvelocity of the vehicle with respect to the landing site based upon a correlation of the at least one radar return image in Laplace paras [0060] and
“[0075] Many applications are possible for the device 1 with different user systems. Thus, the updated position of the aircraft can, in particular, serve, as specified herein below: [0076] to carry out an approach in automatic mode, for example up to 30 meters approximately above the threshold of the runway 2. The aircraft can even go as far as landing automatically. In this case, the last radar scan takes place a few instants before the actual landing (that is to say before the contact with the ground). The position of the aircraft is then extrapolated from the last scan by using the updated navigation. A specific monitoring during the approach makes it possible to guarantee the integrity of the navigation system once updated; “.

and wherein the processing circuitry is further configured to be used to guide the VTOL vehicle to vertically land on (as taught by both Laplace and Lim) or vertically take off (as taught by Gharabegian) from the landing site using the guidance vector, the distance, and the velocity as explained in claim 1 above wherein .  
Further, as stated above, per the MPEP, it would have been obvious to one of ordinary skill in the art to Reverse, Duplicate or Rearrange the various parts of the references because no new or unexpected results would be produced.

Regarding claim 10 and the limitation the system of claim 9, further comprising: a symbol database 10 comprising entries with information regarding at least one of dimensions of the reflective symbol, i.e. “characteristic pattern M”, an identification of the landing site, and landing instructions; and wherein the landing site further comprises a 
“[0161] In order to ensure the fidelity of the image presented in the SVS display permanently without intervention from the pilot, the system continuously analyzes the parameters of the aircraft, in order to determine whether the latter is in the process of carrying out an approach and to determine on which runway. If the aircraft is in approach, the system recovers from the database 10 the characteristic pattern M associated with the runway and triggers the search for the pattern by the radar. This search is triggered a certain time before the aircraft reaches the limit point of use of the basic SVS display, so that the radar can identify the characteristic pattern M and perform the first relative position measurements at the end of the first part of the approach.”. 

regarding the limitations wherein the takeoff instructions are configured to be used to guide the VTOL vehicle to vertically take off from the landing site, and wherein the landing instructions are configured to be used to guide the VTOL vehicle to vertically land at the landing site; wherein the processing circuitry is further configured to guide the VTOL vehicle using the at least one of: the dimensions of the reflective symbol, landing site designation, the takeoff instructions, and the landing instructions see the rejection of corresponding parts of claim 1 above incorporated herein wherein it is understood that it would have been obvious to one of ordinary skill in the art to reverse, rearrange or duplicate the various parts of the references as no new or unexpected results are produced.AMENDMENT AND RESPONSEPAGE 5

Regarding claim 11 and the limitation the system of claim 9, further comprising an attitude and heading reference system (AHRS). i.e. device 1 comprising at least one accelerometer, at least one gyroscope, and at least one magnetometer see Laplace paras:
“[0084] The radar 3 of the device 1 is used to scan the terrain T (being flown over) in front of the aircraft (in front and downward) in the direction of flight E of 1, Z2, Z3 containing the characteristic pattern M, as represented in FIG. 2 showing scans carried out for three successive positions P1, P2 and P3 of the aircraft AC during the approach, by taking account of its position, of the inaccuracy of the navigation means of the aircraft (position, attitude and heading) and of the aiming inaccuracy of the radar beam. The radar 3 supplies, for each pair formed by the beam aiming azimuth and elevation angle, the power and the distance of the echo received.

[0096] In order to be able to provide the user system(s) 13, 14 with position information at a sufficient frequency, notably to carry out an approach operation, between two (successive) relative position radar measurements, the extrapolation unit 15 extrapolates the position, the attitude and the heading of the aircraft. The extrapolation unit 15 extrapolates these aforementioned parameters from the updated position, attitude and heading, as well as from the data supplied by the inertial units and the GNSS equipment by correcting the latter of the estimated position, attitude and heading errors. The use of GNSS data is optional. By limiting the drift of the inertial units, the GNSS data make it possible to space apart the relative position radar measurements.

[0107] the inertial biases (accelerometers and gyrometers); and

[0172] via the correlation between the route of the aircraft and the QFU orientation of the runway (expressed in degrees relative to magnetic north in the clockwise direction).”.  


Regarding claim 12 and the limitation the system of claim 11, wherein the processing circuitry is further configured, using attitude information from the AHRS, to adjust a frame of reference of the at least one radar return signal in relation to the reflective symbol see Laplace paras:
“[0079] The device 1 relies on the capacity of the radar 3 to supply the vector position of an echo in the reference system of the radar 3. In the coordinate of the foot of the antenna of the radar, the position of the echo is characterized by its distance, its azimuth and its elevation angle. Furthermore, the geographic position of the characteristic pattern having generated the radar echo (reference point) is known, to deduce the position of the aircraft therefrom. The computation unit 7 comprises computation elements for carrying out, respectively, the following computations:

[0081] converting the position vector of the echo of the aircraft coordinate to the geographic coordinate; and 
[0082] subtracting the position vector of the echo from the geographic coordinates of the reference point, to obtain the coordinates of the position of the aircraft.”.  


Regarding claim 13 and the limitation the system of claim 9, see Figs. 2 and 3 wherein the at least one radar system comprises a forward-facing radar system i.e. front “TL” and a downward-facing radar system, i.e.  “TV” and “TA” and Laplace para:
“[0084] The radar 3 of the device 1 is used to scan the terrain T (being flown over) in front of the aircraft (in front and downward) in the direction of flight E of the aircraft AC (FIGS. 2 and 3). The sector to be scanned is determined so as to include the zone Z1, Z2, Z3 containing the characteristic pattern M, as represented in FIG. 2 showing scans carried out for three successive positions P1, P2 and P3 of the aircraft AC during the approach, by taking account of its position, of the inaccuracy of the navigation means of the aircraft (position, attitude and heading) and of the aiming inaccuracy of the radar beam. The radar 3 supplies, for each pair formed by the beam aiming azimuth and elevation angle, the power and the distance of the echo received.”.  

Regarding claim 14 and the limitation the system of claim 9, wherein the at least one radar system comprises at least one phased array radar configured to emit at least one directional beam, where a radar signal is emitted and a radar return signal may be received in each directional beam see the teachings of Lim where a phased array radar is set forth and is understood to operate as claimed.  

Regarding claim 17 the combination of Laplace, Lim, etc. above teaches in the rejection of corresponding parts of claim 1 above incorporated herein a system comprising: 

a reflective symbol M (Laplace) on the landing site, 
wherein the reflective symbol comprises a radar reflective material in a pattern in Laplace paras:
“[0019] In a preferred embodiment, the characteristic pattern represents at least one of the following elements: [0020] a landing runway used for the landing; [0021] at least one reflecting device, which exhibits a reflectivity greater than that of the terrain and which is installed on the terrain;
 [0070] at least one reflecting device 21 with strong radar contrast, which exhibits a reflectivity greater than that of the terrain T and which is installed on the terrain T, as represented schematically in FIGS. 2 and 3;”, 

and is configured to be used guide the VTOL vehicle to vertically land on (Laplace and Lim) or vertically take off (Gharabegian) from the landing site, and a data symbol on the landing site, wherein the data symbol comprises the radar reflective material and is configured to identify the landing site in Laplace para:
“[0087] An image processing algorithm, of shape recognition (“pattern matching”) type, is then used by the image processing unit 4 to identify the position, the orientation and the distortion (scaling) of the characteristic symbol (representing the characteristic pattern M) in the 2D view of the intensity of the ground echoes. The attitude or elevation angle aiming errors of the radar beam are equivalent to a projection onto a slightly inclined plane, which leads to a distortion of pattern scaling type in the 2D view. The aircraft heading or radar beam azimuth aiming errors are equivalent to a rotation of the pattern in the 2D view.”.  


Regarding claim 20 and the limitation the system of claim 17, wherein the data symbol corresponds to an entry in a symbol database comprising at least one of dimensions of the reflective symbol, an identification of the takeoff instructions (Gharabegian), and landing instructions, wherein the takeoff instructions are configured to be used to guide the 
“[0074] Furthermore, the size and the shape of the reflecting element 21 influence the possibility of estimating the attitude and the heading of the aircraft. The shape of the characteristic pattern M is also available in the database 10 of the device 1. As with its coordinates, the shape of the characteristic pattern M can have been input manually by the crew, have been loaded into the database 10 during the flight preparation, or be stored permanently in the database 10. And

[0087] An image processing algorithm, of shape recognition (“pattern matching”) type, is then used by the image processing unit 4 to identify the position, the orientation and the distortion (scaling) of the characteristic symbol (representing the characteristic pattern M) in the 2D view of the intensity of the ground echoes. The attitude or elevation angle aiming errors of the radar beam are equivalent to a projection onto a slightly inclined plane, which leads to a distortion of pattern scaling type in the 2D view. The aircraft heading or radar beam azimuth aiming errors are equivalent to a rotation of the pattern in the 2D view.”.

	Wherein it is understood that the MPEP teaches reversing the method of landing in order to take-off would have been obvious to one of ordinary skill in the art since no new or unexpected result would be produced.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace) in view of US 20170001732 A1 to Lim in view of US 20180315271 A1 to Gharabegian; Armen Sevada (Gharabegian) and further in view of MPEP 2144.04. VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (2144.04) as applied to the claims above and further in view of US 4152933 A to Woodhouse; Charles F. (Woodhouse).

Regarding claim 6 the combination of Laplace does not appear to expressly disclose however Woodhouse teaches receiving, at the vehicle, a radar return signal reflected from a wind sock (known in the art as a light, flexible cylinder or cone mounted on a mast to show the direction and strength of the wind, especially at an airfield) at the landing site in Col. 2, lines 1+:
“(6) The conventional wind sock is used virtually all over the world at airports for the purpose of giving a visual indication of wind direction and velocity. The conventional wind sock has an opening through which the wind blows and expands the sock by an amount depending upon the type of material being used and the size of the wind sock. These materials and sizes provide the disadvantage of not being very sensitive in their response to wind condition changes. The size of the mast and sock itself make it virtually impossible to be placed near the runway where the landing or takeoff is to occur. Very often, the wind condition near the wind sock installation is quite different from that existing near the actual point of takeoff or landing for the aircraft on the runway. The wind sock is not sensitive enough to determine wind change characteristics in operations where there are turbulence producing obstructions and buildings such as in a heliport area.”

Col. 8, lines 65+
“(18) The drogue tail 35 comprises an inflatable elongated tube that is sealed at both ends. It is designed to have a minimum amount of drag once it has entered into active wind conditions. As soon as the combination of the drogue tail 35 and kite 37 enter the active wind conditions, the drogue tail 35 will assume the horizontal position as shown in FIG. 9. The kite 37 has calibrated aerodynamic lift/drag flying characteristics which are substantially unaffected by temperature and pressure changes. Thus, the tension force measured on the tether line 38 may be combined with the lift/drag characteristics of kite 37 by wind velocity computational means to determine the velocity of the wind which sustains the kite 37 in flight. The drogue tail 35 may be aluminized for high radar visibility to effect another exemplary utility thereof. The tension line 36 may be calibrated to provide a release of the drogue tail 35 at high wind velocities.”

determining at least one of direction and strength of the wind at the landing site using the at least one radar return signal in Col. 9, lines 11 “The drogue tail 35 may be aluminized for high radar visibility”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using a wind sock or drogue with high radar visibility to determine wind direction and velocity. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Laplace would be able to recognize the windsock as the “characteristic pattern M”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Woodhouse to the prior art combination of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 18 and the limitation the system of claim 17, further comprising a wind sock attached to a mount on the landing site, wherein the windsock is made of another radar reflective material see the teachings of Woodhouse immediately above incorporated 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Woodhouse to the prior art combination of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace) in view of US 20180315271 A1 to Gharabegian; Armen Sevada (Gharabegian) and further in view of MPEP 2144.04. VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (2144.04) as applied to the claims above and further in view of US 20170313439 A1 to Holt et al. (Holt).

Regarding claims 7 and 15 the combination of Laplace above does not appear to expressly disclose, however Holt teaches the limitations further comprising: 
Identifying, using at least one radar signal in claims 1 and 8 and para:
A method for detecting obstructions by an unmanned aerial vehicle during an autonomous landing, comprising: receiving a video feed of a target landing area from an image sensor on board the unmanned aerial vehicle, the image sensor possessing a field of view that encompasses the target landing area; processing at least a portion of the field of view that encompasses the target landing area of the video feed using one or more object detection algorithms to detect an obstruction within the flight path of the unmanned aerial vehicle to the target landing area; and aborting the landing if an obstruction is detected.

The method of claim 1, wherein autonomous landing in the target landing area is guided by an optical landing target, GPS, GPS-RTK, radio beacon, visual beacon, or radar signal.

[0024] Alternatively, target landing area 204 can be implemented using a visual or optical landing target of a different style than those depicted in the patent application for Visual Landing Aids for Unmanned Aerial Systems, including existing ground features or spaces, provided such features can be distinguished from other features within field of view 200. Still further, target landing area 204 need not be implemented with a fixed ground target, but instead could be implemented using any guidance and/or navigation mechanism now known or later developed, such as GPS location, GPS-RTK location, a visual-based or radio-based beacon, radar signal guidance, or via any other navigational aid that allows UAV 102 to locate a predetermined target landing area. With any of the foregoing implementations, the autonomous landing is guided with reference to the implemented guidance mechanism. For example, where target landing area 204 is determined by a GPS location, UAV 102 will possess a GPS navigation device, which in turn supplies GPS guidance to the autopilot to guide the autonomous landing to the target landing area 204. Other guidance mechanism implementations will have UAV 102 equipped with corresponding guidance devices, such as radar signal generators, radio receivers, or other such equipment as appropriate to the technology used to determine target landing area 204. In such implementations, safety buffer zone 206 may be established with reference to the predetermined location in conjunction with a detected altitude.

At least one obstruction on the landing site in para [0014] “continuously monitor a designated landing area during an autonomous landing procedure for possible obstructions,”; and  
determining an alternate landing path to avoid collision with the obstruction in para [0014] “Collision can then be avoided upon detection by a variety of different approaches,”; and 
if an alternate landing path cannot be determined, then seeking an alternate landing site in para:
[0014] For example, system 100 allows a UAV to continuously monitor a designated landing area during an autonomous landing procedure for possible obstructions, such as persons or animals, impinging upon the UAV's flight path. Collision can then be avoided upon detection by a variety of different approaches, such as holding for an obstruction to clear, or diverting to an alternate landing site or around the obstruction. Thus, potential damage to both the UAV and any ground obstructions can be avoided. Further, by providing obstruction detection capabilities, the UAV operator is freed from having to monitor the landing area, secure it, or even pre-clear it from obstructions.” (Emphasis added).


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of an aerial vehicle avoiding obstacles while landing to prevent “potential damage to both the UAV and any ground obstructions”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the combination of Laplace would be able to avoid obstacles while landing. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holt to the prior art combination of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace) in view of US 20180315271 A1 to Gharabegian; Armen Sevada (Gharabegian) and further in view of MPEP 2144.04. VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (2144.04) as applied to the claims above and further in view of US 20110282578 A1 to Miksa; Krzysztof et al. (Miksa).

Regarding claim 19 the combination of Laplace does not appear to expressly disclose the limitation wherein the reflective symbol further comprises an indication of a cardinal direction.

Miksa teaches it was known to one of ordinary skill in the art to place reflective symbols, i.e. “Ground Control Points” around airports that comprise an indication of a cardinal direction for the express purpose of, inter alia “aero survey imagery” in for example, paragraphs:
“[0003] Ground control points (GCP's) are used in orthorectifying satellite, aerial or aero survey imagery to standard map projections. A ground control point can be any point on the surface of the earth which is recognizable on remotely sensed images, maps or aerial photographs and which can be accurately located on each of these. A ground control point has defined associated coordinates in a coordinate reference systems a ground control point is a point on the surface of the earth of known location (i.e. fixed within an established co-ordinate reference system). GCP's are used to geo-reference image data sources, such as remotely sensed images or scanned maps, and divorced survey grids, such as those generated during geophysical survey.  And


[0015] GCP's could be generated by a human going into the field and gathering both an image or corresponding description of the GCP and the corresponding X, Y and Z coordinate in a coordinate reference system by a position determination means of for example a GPS receiver. In "Accurate mapping of Ground Control The GCP's were setup using two strips of plastic, six inches wide and six feet long, laid across each other in the shape of a cross (+). All GCP's were oriented with each arm of the cross pointing in one of the four cardinal directions (north, south, east, west). After placement of each GCP a GPS location was recorded at the center of the cross using a Trimble GeoXT GPS unit. Said document makes clear the huge amount of time and effort that is necessary to collect accurate GCP's.  and


[0074] FIG. 4 shows a simplified flow diagram of the method according to the invention. The method starts with action 400, by acquiring mobile mapping data. Mobile mapping data is captured by means of digital cameras, laser sensors, for example a laser scanner, and position determination means including GPS and IMU mounted to a vehicle driving across the earth surface, the mobile mapping data comprising simultaneously captured image data, laser data and associated position data in a geographic coordinate system. A vehicle provided with position determination means, laser sensors and digital cameras for collecting mobile mapping data is called a mobile mapping system MMS. A position determination means is at least arranged to determine the position of the vehicle in a coordinate reference system and optionally with the orientation of the vehicle. It should be noted that instead of laser sensors any other range sensor, such as a LADAR, LIDAR and RADAR, could be used to capture data that can be used to generate a 3D model or 3D image. In principle any image data and range data could be used as long the data includes accurate associated position and orientation data in 6 degrees of freedom.”  (Emphasis added). 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of an placing reflective symbols in cardinal directions for the express benefit of ensuring accurate georectification of the imagery collected by the RADAR system of Laplace



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Miksa to the prior art combination of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia radar systems and their capabilities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DANIEL L GREENE/Examiner, Art Unit 3665 
20211213                                                                                                                                                                                                       

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665